Citation Nr: 1437147	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease (DDD)/degenerative joint disease (DJD) of the lower thoracic spine, currently evaluated as 20 percent disabling prior to December 21, 2006, and 40 percent disabling thereafter (low back disability).

2.  Entitlement to an increased rating for chronic left ankle strain, evaluated as 10 percent disabling prior to December 21, 2006 and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1960. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs) in New York, New York, and Cleveland, Ohio.  Jurisdiction of the Veteran's case is currently with the New York RO. 

In a July 2006 rating decision, the New York RO granted service connection for an adjustment disorder with depressed mood that was assigned a 30 percent disability evaluation, effective March 20, 2006; and continued a 10 percent rating for chronic left ankle sprain. 

In an October 2006 rating decision, the New York RO granted service connection for DDD/DJD of the lower thoracic spine and assigned an initial disability rating of 20 percent, effective March 20, 2006. 

A June 2007 rating decision of the Cleveland RO denied entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) and continued the 10 and 20 percent ratings for the Veteran's left ankle and low back disabilities, respectively. 

In a January 2008 rating decision, the New York RO increased the initial rating for the Veteran's low back disability to 40 percent, effective December 21, 2006. 

In May 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record. 

In an August 2012 decision, the Board granted a 100 percent rating for the psychiatric disability and dismissed the claim for TDIU.  The Board remanded low back and left ankle issues to the Agency for Original Jurisdiction (AOJ).

At that time, the Board noted that the United States Court of Appeals for Veteran's Claims (court) has essentially held that where a decision granted a total rating for service connected disability, the underlying claim may be deemed to raise a claim for special monthly compensation (SMC).  Bradley v. Peake, 22 Vet. App. 280 (2008).  The question of entitlement to SMC was referred to the AOJ for initial adjudication.  There is no indication that the AOJ has considered the matter of entitlement to SMC and it is, again, referred for appropriate action.

In a May 2014 rating decision, the New York RO granted a 20 percent rating for chronic left ankle strain, effective December 21, 2006.  In a June 2014 statement, the Veteran's agent filed a notice of disagreement (NOD) with this action.  However, the staged rating is part and parcel of the Veteran's increased rating claim currently on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In letters dated in January and December 2013, and May and June 2014, the Veteran's representative repeatedly asked that the RO address the matter of his fee agreement.  The matter of the agent's fee agreement is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's low back disability has been manifested by pain and limitation of forward flexion to not greater than 30 degrees, without ankylosis, or incapacitating episodes.

2.  From February 2, 2011 to November 22, 2011, the neurologic manifestations of the Veteran's low back disability consisted of atrophy, weakness, paresthesias, and sensory symptoms in the left lower extremity essentially commensurate with severe incomplete paralysis of the sciatic nerve; no neurologic manifestations have been manifested at any other time since the effective date of service connection.

3.  The Veteran's left ankle disability has been manifested by marked limitation of motion throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 40 percent for the orthopedic manifestations of the service-connected low back disability have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  The criteria for a separate 60 percent rating for left lower extremity impairment were met from February 2, 2011 to November 22, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, General Formula for Rating Diseases and Injuries of the Spine; 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a 20 percent rating, for chronic left ankle disability have been met throughout the appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The appeal as to the low back disability arises from the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

The Veteran received VCAA notice regarding his left ankle disability, in April 2006, February and June 2007, and January 2008 letters.  

To the extent that some VCAA notice did not precede the initial adverse determination, this deficiency has been corrected, by re-adjudication of the claims, following issuance of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty under the VCAA to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained all available records, including service treatment records, and VA and non-VA medical records, identified by the Veteran, to the extent available.  A review of the Veteran's electronic record files reveals VA treatment records, dated to May 2012, also considered by the Board in the increased rating claims on appeal.

Further, in June 2006, April 2007, November 2009, and November 2011, the Veteran underwent VA examinations and the examination reports are of record.  

The August 2012 remand was to obtain private treatment records identified by the Veteran, including from Dr. G.J.D., dated from March 2005 to the present, R.S. (physical rehabilitation), dated from December 2007 to the present, Dr. R.N.A., dated from 2005 to the present, Dr. V.M., dated from 2004 to the present, Avenue U Foot Care, Inc. and October 2008 Orthopedic treatment records and x-ray report, and records considered by the Social Security Administration (SSA).  

There was substantial compliance with the Board's August 2012 remand.  The Veteran did not respond to the AOJ's December 2012 letter requesting that he provide signed authorization for VA to obtain his private treatment records and he did not provide them.  In August and December 2012, the SSA advised the AOJ that the Veteran's records were destroyed.  

In January 2014, the Veteran underwent VA examination of his left ankle and the examination report is of record.

The June 2006, April 2007, November 2009, November 2011, and January 2014 VA examination reports, are adequate for rating purposes as the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings sufficient to rate the disabilities.  There is no evidence of a change in the disability since the last examinations.

The United States Court of Appeals for Veterans Claims (court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issue and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issues were identified, including the evidence needed to substantiate the claims.  There was a discussion of possible evidence that could substantiate the claims.  Moreover, neither the Veteran nor his agent has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Analysis

Disability ratings are determined by application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. at 505. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

The Veteran's statements describing the symptoms of his service-connected low back and left ankle disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

"Pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2013).

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

A. DDD/DJD of the Thoracic Spine

Disabilities of the spine are rated under the General Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.7.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine Note 1. 

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees; extension from 0 degrees to 30 degrees; lateral flexion from 0 degrees to 30 degrees, bilaterally; and lateral rotation from 0 degrees to 30 degrees, bilaterally. 38 C.F.R. § 4.71, Plate V (2013); see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine Note (2).

An IVDS (Diagnostic Code 5243) is to be evaluated either on the total duration of incapacitating episodes over the prior 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of any chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 20 percent evaluation is warranted for an IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the prior 12 months.  A 40 percent evaluation is warranted for an IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note (1) to revised Diagnostic Code 5243 provides that, "an incapacitating episode" is a period of acute signs and symptoms due to an intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides: When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using criteria for the most appropriate neurologic diagnostic code or codes.

Facts and Analysis

Spine

VA medical records and examination reports, dated from 2006 to 2012, include the Veteran's complaints of low back pain with guarding, weakness, and lack of endurance after repetitive motion, an inability to walk more than two blocks, and an unsteadiness that caused him to fall in April 2006.  He wore a brace and ambulated with a cane.

Evidence and examinations prior to December 21, 2006 did not include specific reports of ranges of motion that met the criteria for a 40 percent rating.  Throughout the period prior to December 21, 2006, however, there were reports of significant functional impairment, including pain of 8/10 during flare ups, and pain on motion. Considering the significant functional impairment with the ranges of motion demonstrated on examinations, the Board finds that the criteria for a 40 percent rating have been approximated throughout the appeal period. 

Unfavorable ankylosis is defined as a condition in which the spine is fixed in flexion or extension and the ankylosis results in specified symptoms.  General Rating Formula, Note (5).

At no time has any VA examiner or private clinician reported that the Veteran's spine is fixed in flexion or extension.  The Veteran has also not reported ankylosis.

The Veteran has not been specifically diagnosed as having IVDS.  VA examiners in June 2006, April 2007, and November 2009 reported no evidence of incapacitating episodes.

In February 2011, Dr. D.G., a private orthopedist, reported that a review of records showed that the Veteran had "numerous incapacitating painful episodes of 'flare-up pain'" several times a year that caused the Veteran to take medication, restrict activities and rest in bed.  Dr. D.G., however did not report any periods of physician prescribed bed rest; much less that such episodes totaled six weeks in the past twelve months.  In fact, in November 2011, the VA examiner reported that the Veteran had experienced no incapacitating episodes in the past year.  There are no reports of incapacitating episodes such as to warrant a higher rating.

As such, an initial 40 percent rating is warranted for the Veteran's low back disability since March 20, 2006.  Reasonable doubt has been resolved in his favor to this extent.  38 U.S.C.A. § 5107(b); Gilbert.  However, the preponderance of the evidence is against a rating above 40 percent for the low back disability at any time since the effective date of service connection and, to that extent, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Neurologic Impairment

Neurologic impairment associated with the Veteran's low back disability is rated separately from the orthopedic manifestations discussed above.  General Rating Formula for Diseases and Injuries of the Spine. Note (1).

Diagnostic Code 8520 provides rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into those for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720. 

Complete paralysis of the sciatic nerve, rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Ratings of 10 percent, 20 percent, and 40 percent, are assignable for incomplete paralysis that is mild, moderate, or moderately severe, in degree, respectively.  Id.  

The June 2006 VA examiner did not report any neurological impairment.  The April 2007 VA examiner reported "slightly positive" straight leg raising on the left, with normal reflexes, and normal sensory and motor examinations.  There were no other specific neurologic findings complaints.  The November 2009 VA examiner reported intact sensation, no atrophy, and normal muscle tone.  The Veteran did not voice complaints of radiating pain or weakness. 

In his February 2, 2011 report, Dr. D.G., reported atrophy, weakness, paresthesia, and positive straight leg raise.  It was noted that the Veteran's lumbar impairment resulted in an incomplete paralysis of the sciatic nerve on the left and his condition that was considered severe as there was marked muscular atrophy associated with weakness.  These findings warrant a 60 percent rating for severe incomplete paralysis with marked muscle atrophy.

The November 23, 2011 VA examination shows that the neurologic evaluation was normal and there was no radiating pain; and there has been no other evidence of associated neurologic impairment since that date.  

At VA outpatient treatment in March 2012, the Veteran reported that his back pain was 3 out of 10 and did not interfere with activities of daily living.  In March and April 2012, his back was described as nontender.  On neurologic examinations, in March and April 2012, findings were again normal.

At his hearing in May 2012, the Veteran reported pain that radiated down his back on the right side and into his ankle and that he had problems in his left leg.  He said that the pain sometimes was incapacitating.

While the Veteran did report neurologic symptoms at his hearing, treatment records from approximately the same time, showed no such complaints and normal examination findings.  Statements made in by the Veteran during treatment, are found to have more inherent credibility than his testimony for purposes of obtaining additional VA compensation. See White v. Illinois, 502 U.S. 346, 356 (1992); Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Fed. R. Evid. 803(4) (and notes) (statement made for purposes of obtaining treatment possess inherent credibility in light of a claimant's strong motivation to be truthful); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (holding that the Federal Rules of Evidence are important, guiding factors that may be used by VA adjudicators in evaluating the probative value of a medical opinion).  While the Veteran's testimony is certainly relevant and credible, it is less probative than his statements to his treatment providers.  There is no evidence of other neurologic impairment.  As such, the weight of the evidence is against a compensable rating for the neurologic components of his back disability except for the period when the 60 percent rating has been granted.

Accordingly, the Veteran is entitled to a 60 percent rating for left lower extremity neurological impairment under Diagnostic Code 8520 from February 2, 2011 to November 22, 2011.  The benefit of the doubt has been resolved in the Veteran's favor to this extent.  38 U.S.C.A. § 5107(b); Gilbert, supra.

B. Left Ankle Disability

Rating Criteria

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Moderate limitation of ankle motion warrants a 10 percent rating and marked limitation of motion of the ankle is rated as 20 percent disabling.  Id.  This is the maximum rating provided under this diagnostic code.  The terms "moderate" and "marked" are not defined in VA regulations.

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or, in dorsiflexion between 0 degrees and 10 degrees, is to be rated as 30 percent disabling; ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated as 40 percent disabling.  Id.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Facts and Analysis

VA medical records and examination reports, dated from 2006 to 2014, include the Veteran's complaints of left ankle pain, instability, and swelling, and decreased weight bearing on the left lower extremity due to discomfort.  He experienced flare-ups of pain while walking, carrying objects, and using stairs.  Clinical evaluations revealed tenderness of the left lateral malleolus, pain on palpation to the ankle, and an antalgic gait with decreased weight bearing on the left lower extremity.  He ambulated with a cane and used an ankle brace.

Evidence and examinations prior to December 21, 2006 did not include specific reports of the ranges of ankle motion.  Throughout the period prior to December 21, 2006, however, there were reports of significant functional impairment, including pain of 7/10 during flare ups, and pain on motion. Considering the significant functional impairment with the ranges of motion demonstrated on examinations, the Board finds that the criteria for a 20 percent rating have been approximated during the entire period in which the claim for increase has been pending. 

During his May 2012 Board hearing, the Veteran reported that his left ankle disability had worsened in that he had to use a cane and ankle brace, he experienced ankle discoloration, tenderness, and soreness, he always walked with a limp, and he had experienced falls due to his ankle disability.  See Board hearing transcript at page 3.

Under the current regulations, a rating excess of 20 percent for the Veteran's left ankle disability would require ankylosis.  Ankylosis of the ankle in dorsiflexion between 0 degrees and 10 degrees would warrant a 30 percent rating under Diagnostic Code 5270.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259, 259 (1992).  VA examiners have found that the Veteran has significant remaining motion in the left ankle.  The Veteran has not reported ankylosis. 

However, in a January 28, 2013 Ankle & Foot Impairment Questionnaire, Dr. R.N.A., a podiatrist, reported that the Veteran had ankylosis of the left and right ankles, experienced left ankle pain with plantar flexion and dorsiflexion each from 5 to 10 degrees.  

Ankylosis of the ankle in dorsiflexion between 0 degrees and 10 degrees would warrants a 30 percent rating under Diagnostic Code 5270; but Dr. R.N.A. provided contradictory findings.  Later in his report he indicated that the Veteran did not have a diagnosis of ankylosis, but had limited motion.  These contradictory findings render the report of little probative value.

There have been no other specific findings or complaints of ankylosis.  The fact that treatment providers did not note left ankle ankylosis and the Veteran did not voice complaints of ankylosis is highly probative.  See Fed.R.Evid. § 803(4). 

At the January 24, 2014 VA examination, the examiner reported that the Veteran retained the ability to plantar flex from 0 to 25 degrees, although he had no dorsiflexion.  The examiner specifically opined that there was no ankylosis.  There has been no other evidence of associated ankylosis during the appeal.  Hence, a 30 percent rating for left ankle disability is not warranted at any time.

During the January 2014 VA examination, the Veteran complained of constant left ankle pain at a pain level of 7-8/10.  He had increased pain with carrying objects and using stairs.  The pain woke him out of his sleep and he had flare-ups.  Range of motion of the Veteran's left ankle was dorsiflexion to 0 degrees with pain, and plantar flexion to 20 degrees with pain.  The Veteran was unable to perform repetitive motions during the examination because it was too painful.  The examiner reported that the Veteran had additional limitation in range of motion of the ankle following repetitive-use testing and functional impairment described as pain on movement.  

In a May 2014 Report of General Information, the VA examiner advised RO personnel that she could not determine any additional functional loss measurable in degrees, or other means, due to pain, weakness, fatigability, or incoordination of the left ankle joint due to flare-ups or repetitive use as the Veteran was not observed during a flare-up.

However, functional factors are not for consideration where a claimant is in receipt of the highest rating based on limitation of motion, and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. at 84-5; 38 C.F.R. §§ 4.40, 4.45.  

As such, a 20 percent rating is warranted for the Veteran's left ankle disability.  Although the Board has found that this rating is warranted for the entire period of the appeal, it has not set a specific effective date, so as not to deny the Veteran's due process rights.  The AOJ will set an effective date and the Veteran will have an opportunity to provide argument and evidence on that question. The benefit of the doubt has been resolved in his favor.  38 U.S.C.A. § 5107(b); Gilbert.

Extraschedular Rating

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected cervical spine and bilateral hearing loss disabilities before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The orthopedic impairment to due the Veteran's low back and left ankle disabilities includes pain, stiffness, and limited motion.  These manifestations are contemplated by the rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5270, 5271.

The Veteran has no current neurologic impairment associated with the left ankle disability.  Hence, referral for extraschedular consideration is not warranted.  From January 28, 2011 to November 22, 2011, the neurologic impairment of the spine consisted incomplete paralysis of the sciatic nerve on the left with marked muscular atrophy associated with weakness.  These manifestations are contemplated by the rating criteria.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.


ORDER

An initial rating of 40 percent rating, for the orthopedic manifestations of the low back disability, is granted, effective March 20, 2006.

A 60 percent rating for the neurological manifestations of the low back disability (left lower extremity radiculopathy) is granted from February 2, 2011 to November 22, 2011.

An increased, 20 percent rating for chronic left ankle disability is granted.
.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


